1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     MORGAN FULLER,                                         Case No. 2:19-cv-00819-APG-BNW

10                                          Plaintiff,               ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                       Defendants.
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.

18   1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to

19   proceed in forma pauperis.

20          Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must

21   complete an application to proceed in forma pauperis and attach both an inmate account

22   statement for the past six months and a properly executed financial certificate. The Court

23   will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter

24   of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file

25   an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for

26   this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must

27   file a fully complete application to proceed in forma pauperis, including both of the

28   required financial documents.

                                                         1
1
     II.    CONCLUSION
2
             For the foregoing reasons, IT IS ORDERED that the Clerk of the Court SHALL
3
     SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
4
     as well as the document entitled information and instructions for filing an in forma pauperis
5
     application.
6
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
8
     the correct form with both an inmate account statement for the past six months and a
9
     properly executed financial certificate complete financial attachments, in compliance with
10
     28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
11
     $350 filing fee and the $50 administrative fee).
12
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
13
     dismissal of this action may result.
14
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
15
     (ECF No. 1-1), but shall not file it at this time.
16

17          DATED: May 22, 2019

18

19                                                UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28
                                                     2
